Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The rejection of claims 1-20 (05/13/2020) has been withdrawn.  Prior art Leabman et al. reads on previously stated allowable subject matter.  
Please see the rejection below for further detail.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–2, 5–8, 11–12, 14–16, 18 and 21–22 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US PGPub 20150362090 A1) in view of Hansson (US PGPub 20110180165 A1).
Regarding Claim 1, Anderson et al. discloses a valve position monitor for determining a position of a valve stem of a valve (Para. 23), the valve position monitor comprising: a housing (Fig. 2, where the housing is the barrier that houses the sensors); a shaft (204) rotatably disposed within the housing, the shaft having a first end, a coupling at the first end of the shaft that is configured to couple to a valve stem (Para. 22); but does not teach a rotation sensor. 
Hansson teaches a rotation sensor to verify the position of the valve (Para. 69). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the coupler of Anderson with a rotation sensor as taught by Hansson in order to provide the position of the valve to the actuator and prevent further movement which can damage both the valve and the actuator.
The Anderson–Hansson combination teaches a rotation sensor (Hansson, Para. 69, where the rotation sensor is a Hall Effect sensor and Para. 73, where the rotation sensor is an encoder) within the housing that is configured to output a first signal corresponding to a rotational position of the shaft (Anderson, Para. 31); a transmitter (Anderson, 208) within the housing and in communication with the rotation sensor (Anderson, Para. 23), wherein the transmitter is configured to transmit a second signal corresponding to the rotational position of the valve stem to a remote receiver (Anderson, Para. 23); and a power source within the housing and in communication with the transmitter (Anderson, Para. 35).
Regarding Claim 2, Anderson discloses the power source is a battery (Para. 35).  
Regarding Claim 5, the Anderson–Hansson combination teaches the rotation sensor being a rotary encoder (Hansson, Para. 71) in order to provide the position of the valve to the actuator (Hansson, Para. 71).   
Regarding Claim 6, the Anderson–Hansson combination teaches the rotation sensor being a Hall Effect sensor (Hansson, Para. 71). 
Regarding Claim 7, Anderson discloses the transmitter is configured to transmit via at least one of radio frequency (RF), SMS, MMS, or Wi-Fi.  Paragraph 20 discusses the capabilities of controller 11.  Paragraph 23 states that the controller 206 operates the same as controller 11
Regarding Claim 8, the Anderson–Hansson combination teaches at least one processor (Anderson, 44) and a memory in communication with the at least one processor, wherein memory (Anderson, 46) comprises instructions that, when executed by the at least one processor, cause the at least one processor to: receive the first signal from the rotation sensor corresponding to the rotational position of the valve stem (Anderson, Para. 21, where the valve assembly, which includes the coupling and sensors, sends a signal to the processor), and convert the signal from the rotation sensor to an angular displacement (Hansson, Paras. 69 and 72, where both the encoder and the Hall Effect determine the rotation position of the valve stem.  Also, as discussed above, Anderson teaches the valve assembly transmits information to the processor).  
Regarding Claim 11, Anderson discloses the valve position monitor is not configured to receive wireless communication (Para. 17 and 23, where the controller can be hard wired).  
Regarding Claim 12, the Anderson–Hansson combination teaches the transmitter (Anderson, 206) is configured to transmit the rotational position of the valve stem at select spaced intervals.  Anderson, paragraph  21, discusses the memory capable of running any process control which includes  the rotational position of the valve stem at select spaced intervals
Regarding Claim 14, the Anderson–Hansson combination teaches the transmitter (Anderson, 206) is configured to transmit the rotational position of the valve stem upon a change in the rotational position of the valve stem.  As discussed earlier, Anderson’s sensors sends signals to the transmitter based upon their sensed conditions.  Hansson, paragraph 71, teaches the Hall Effect sensor continually monitoring a position.  Thus, any change in position of the valve stem is detected by the continual monitoring Hansson’s Hall Effect sensor.  Additionally, because Anderson’s sensors sends signals to the transmitter, the signals generated by Hansson’s Hall Effect sensor would be sent to the transmitter, transmitting the rotational position of the valve stem upon a change in the rotational position of the valve stem
Regarding Claim 15, Anderson discloses a valve comprising: a valve body (Para. 25); a flow metering body (Para. 22, where the flow metering body is the valve) that is movable within the valve body about and between a closed position and a fully open position (Para. 2, where the controllers open and close the valves); a stem (204) coupled to the flow metering body, wherein rotation of the stem is configured to move the flow metering body between the closed position and the fully open position, but dos not disclose a rotation sensor.
Hansson teaches a rotation sensor to verify the position of the valve (Para. 69). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the coupler of Anderson with a rotation sensor as taught by Hansson in order to provide the position of the valve to the actuator and prevent further movement which can damage both the valve and the actuator.
The Anderson–Hansson combination teaches a rotation sensor (Hansson, Para. 69, where the rotation sensor is a Hall Effect sensor and Para. 73, where the rotation sensor is an encoder) that is configured to output a signal corresponding to a rotational position of the valve stem; a transmitter (Anderson, 30) in communication with the rotation sensor (Anderson, Para. 23, where the sensors are in communication with the transmitter), wherein the transmitter is configured to transmit the rotational position of the valve stem to a remote receiver (Anderson, Para. 23, where information is sent to and received by a control personnel); and a power source (Anderson, Para. 35) in communication with the transmitter.  
Regarding Claim 16, the Anderson–Hansson combination teaches the flow metering body comprises one of a gate and a butterfly valve disc.  Paragraph 14 of Anderson discusses a rotary valve and where both the gate valve and the butterfly valve disc are rotary valves.  Because a rotary valve is a broad description and the gate and butterfly valves are a subset of a rotary valve, Anderson reads on this limitation.
Regarding Claim(s) 18, the structural limitation of the apparatus described in the claim is recited in claim 15 and 8, with the exception of a plurality of valves, a display device and display, on the display device, a value corresponding to a relative position of the valve. 
Please note that the computing devise corresponds to the processor. 
Anderson discloses a plurality of valves (Fig. 1); a display device (14) and display, on the display device, a value corresponding to a relative position of the valve (Para. 23).
Regarding Claim 21, Anderson discloses the transmitter is configured to communicate via a cellular network (Para. 19).  
Regarding Claim 22, the Anderson–Hansson combination teaches the memory comprises instructions that, when executed by the at least one processor, cause the at least one processor to: compare the rotational position of the shaft relative to a reference position (Hansson, Para. 72).
Claims 3–4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US PGPub 20150362090 A1) in view of Hansson (US PGPub 20110180165 A1), in further view of Leabman et al. (USPN 10003211 B1).
Regarding Claim 3, the Anderson–Hansson combination does not teach the transmitter is configured transmit a signal corresponding to an amount of charge on the battery.  
Leabman teaches a transmitter (102) is configured transmit a signal corresponding to an amount of charge on the battery (202), as discussed in column 4, lines 32–40 in order to notify an end user of the condition of the valve to decrease or eliminate the interruption of the battery-powered element.  Col. 5, Lines 13–22.
 It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the coupler of Anderson with a transmitter that is capable of transmitting the battery level as taught by Leabman in order to notify an end user of the condition of the valve to decrease or eliminate the interruption of the battery-powered element.
Regarding Claim 4, the Anderson–Hansson–Leabman combination the transmitter is configured to transmit a signal to the remote receiver upon the amount of charge on the battery dropping below a threshold.  In column 6, lines 26–42, Leabman discusses an electrical component shutting down when there is insufficient power within the power source/battery.  Thus, the transmitter must transmit the battery dropping below a threshold, where the threshold is the point in which the electrical component shuts down
Claims 9–10, 13 and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US PGPub 20150362090 A1) in view of Hansson (US PGPub 20110180165 A1), in further view of Fourcy et al. (WO 9922169 A1 – Translation).
Regarding Claim 9, the Anderson-–Hansson combination teaches at least one processor (Anderson-, 13) and a memory (Anderson-, 46) in communication with the at least one processor (Anderson-, 206), wherein memory comprises instructions that, when executed by the at least one processor, cause the at least one processor to: receive a signal from the rotation sensor corresponding to the rotational position of the valve stem (Anderson, Para. 21, where the memory stores process control and diagnostic routines.  Because the aforementioned instructions are a process control, Anderson reads on this limitation).  The Anderson-–Hansson combination does not teach converting the signal from the rotation sensor to an opening percentage based on at least one calibration setting.  
Fourcy teaches converting the signal from the rotation sensor (Lines 927–929, Lines 936–938 and Lines 1018–1020, where signals are sent to control the valve) to an opening percentage based on at least one calibration setting (Lines 176–180, where the valve is calibrated based upon fully open, fully closed and the angular positions between the open and closed positions) in order to ensure valve position accuracy (Lines 1180–1184).  
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the processor of the Anderson–Hansson combination with a means of calibrating the valve based upon a signal sent by the rotation sensor as taught by Fourcy in order to ensure valve position accuracy.
Regarding Claim 10, the Anderson–Hansson–Carlson–Fourcy combination teaches the at least one calibration setting comprises a first value corresponding to a first rotational position of the valve stem when the valve is fully open and a second value corresponding to a second rotational position of the valve stem when the valve is fully closed (Lines 176–180, where the valve is calibrated based upon fully open, fully closed and the angular positions between the open and closed positions).  
Regarding Claim 13, the Anderson–Hansson–Carlson–Fourcy combination teaches the transmitter (Anderson, 208) is configured to transmit the rotational position of the valve stem upon receiving a request from a remote device (Fourcy, Lines 280–282).  
Regarding Claim(s) 19, the structural limitation of the apparatus described in the claims is recited in claim 9.
Regarding Claim(s) 20, the structural limitation of the apparatus described in the claims is recited in claim 10, with the exception of an input device that is in communication with the computing device, wherein the input device is configured to receive the at least one calibration setting.
The Anderson–Hansson–Carlson–Fourcy combination teaches an input device (Anderson-, 46) that is in communication with the computing device (Anderson-, 206), wherein the input device is configured to receive the at least one calibration setting (Lines 176–180, where the valve is calibrated based upon fully open, fully closed and the angular positions between the open and closed positions).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US PGPub 20150362090 A1) in view of Hansson (US PGPub 20110180165 A1), in further review of Peterson (USPN 4936289).
Regarding claim 17, Anderson does not disclose a magnetic sensor that is configured to measure a flow rate of a fluid traveling through the valve body.  
Peterson teaches a magnetic sensor (42/43) that is configured to measure a flow rate of a fluid traveling through the valve body (Col. 7, Lines 32–53) in order to determine whether the valve needs to be repositioned to meet flow demands (Col. 7, Lines 46–53).  
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve body of Anderson with a magnetic flow sensor as taught by Anderson in order to determine whether the valve needs to be repositioned to meet flow demands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753